Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on August 24, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 08/24/2022, with respect to claims 1-20 has been received, entered into the record and considered.
4.	As a result of the amendment claims 1-8 and 14 has been amended.
5.	Claims 1-20 are examined and are pending.
	Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on September 29, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
7	As a result of the amendment to the claims examiner withdrawn the pending objection to the claims.
Claim Rejections - 35 USC § 101
8.	As a result of the amendment to the claims, examiner withdrawn the pending 101 rejection to the claims.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jelveh (US 2019/0087691 A1), in view of Wexler et al (US 2017/0293480 A1).
As per claim 1, Jelveh discloses:
	- a non-transitory computer readable storage medium comprising instructions which, when executed by a data processing machine, cause the data processing machine to perform operations comprising (computer readable medium having computer program instruction, Para [0099]), 
- mapping training data with inference uses in a machine learning environment, wherein the training data is used for training a machine learning model (using training data for training a machine learning model, Para [0006]-[0007], Para [0020], “A model generation component 108 can generate a model 110 that can be trained on data from the input component 106 as well as user provided data (e.g., implicit or explicit training data), and through a machine learning component 112 the model 110 can converge on determining, predicting or inferring user intent with high confidence”), 
- classifying the one or more discrepancies as one or more misuses (AI used to more accurately predict correct and incorrect (i.e. misuse) inference to a user (Para [0037], by comparing the on-screen images to determine the differences (i.e. discrepancies), Para [0062]), 
- creating a misuse index listing the one or more misuses (interaction and analysis data are recorded and indexed, Para [0084]),
- wherein the misuse index to estimate a severity of the of the one or more misuse and identify one or more response to the one or more misuse (model 110 is trained to determine or infer or predict user intent with high confidence (i.e. estimating) to correctly or incorrectly infer the user intent (i.e. estimating misuse), Para [0020], line 26-45, and model 110 also can learn the impact or level of importance (i.e. severity of correct or incorrect of misuse) and take appropriate action, Para [0025], [0029] and take and appropriate action (i.e. response), Para [0078], line 12-20, [0080], [0083]). Examiner broadest reasonable interpretation: Para [0053] of applicant’s specification describes the impact of misuse inferences such as error, major misuse, minor misuse, etc. and take appropriate action by recommendation or to stop the misuse. Accordingly, model 110 of Jelveh also teaches after a particular level of confidence received (i.e. estimating the impact of misuse) an action can be taken (i.e. stop or recommend of misuse). 
 Jelveh does not explicitly disclose detecting, based on one or more policy/parameter thresholds, one or more discrepancies between the training data and the inference uses. However, in the same field of endeavor Wexler in an analogous art disclose detecting, based on one or more policy/parameter thresholds, one or more discrepancies between the training data and the inference uses (differences are made based on rules or principles and parameters between images and inference, Para [0114], [0121]-[0122]), 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jelveh with the teaching of Wexler by modifying Jelveh such that analyzing image data and learning about the image data of Jelveh to correctly classification of images using an inference model of Waxler to improve accuracy of the inference model for appropriately recognition of a particular individual.
As per claim 2, rejection of claim 1 is incorporated, and further Jelver discloses:
- wherein the inference uses are based on field data captured using one or more capturing devices including one or more of a camera, a microphone, and one or more sensors, wherein the training data and the field data are labeled with metadata to identify detailed contents relating to one or more of the training data and the field data, wherein the machine learning environment is part of an explainable artificial intelligence (XAI) environment (image capturing device (i.e. camera, sensor, etc.) are used to capture field view (i.e. location, motion, etc., Para [0020], [0097], and metadata to attached (i.e. labeled) to the record for details, Para [0084], and machine learning is employing (i.e. part of) artificial intelligence (i.e. explainable AI),Para [0028]).
As per claim 3, rejection of claim 1 is incorporated, and further Wexler discloses:
- determining the one or more misuses to be one or more errors or one or more policy/parameter-altering acts (incorrect classification to be an error, Para [0120]- [0121]), 
- modifying the misuse index to distinguish between the one or more errors and the one or more policy/parameter-altering acts (and update is made (i.e. modification is made to improve accuracy), Para [0006], [0120]- [0122]), 
- proposing actionable tasks to respond to the one or more policy/parameter-altering acts, wherein the actionable tasks include one or more of modifying the one or more policy/parameter thresholds, pausing the one or more policy/parameter-altering acts, and issuing one or more warnings to prevent future occurrences of the one or more policy/parameter altering acts (action or feedback are provided, Para [0042], [0044], [0049]).
As per claim 4, rejection of claim 1 is incorporated, and further Wexler discloses:
- wherein the one or more policy/parameter thresholds are based on one or more features including one or more of governmental laws, administrative rules and regulations, organizational policies, cultural norms, societal customs, and ethical expectations, wherein the one or more policy/parameter thresholds are dynamically modified based on changes in the one or more features, wherein the one or more features are extracted from one or more of the training data, the field data, the metadata, and user inputs (rules or regulations or parameters are based on privacy of the user, Para [0005], Para [01114]), and updating or modifying based on change to the training data, Para [0120]).
 As per claim 5 rejection of claim 4 is incorporated, and further Wexler discloses:
- transmitting one or more surveys to one or more computing devices over one or more communication mediums, wherein the one or more surveys are used to collect the user inputs from one or more users having access to the one or more computing devices, wherein the user inputs includes one or more of policy contexts, policy reasons, and policy recommendations; evaluating the one or more policy/parameter thresholds based on the user inputs; and modifying the one or more policy/parameter thresholds based on the user inputs (feedback (i.e. survey) used to collect user input, Para [0044], [0049]), [0151]), and analyzing parameter, (i.e. evaluating one or more parameter), Para [0122]).
As per claim 6, rejection of claim 5 is incorporated, and further Wexler discloses:
- adjusting the detection of the one or more discrepancies based on the one or more modified policy/parameter thresholds (adjustment to the parameter, Para [0086], [0089]).
As per claim 7, rejection of claim 1 is incorporated, and further Wexler discloses:
- wherein the data processing machine comprises one or more processors including one or more of a graphics processor and an application processor, wherein the one or more processors are co-located on a common semiconductor package (a graphic processing unit, Para [0053], and semiconductor package, Para [0046]).
	As per claims 8-13, 
	Claims 8-13 are method claims corresponding to machine readable medium claims 1-7 respectively and rejected under the same reason set forth to the rejection of claims 1-7 above.
	As per claims 14-20,
	Claims 14-20 are apparatus claim corresponding to machine readable medium claims 1-7 respectively and rejected under the same reason set forth to the rejection of claims 1-7 above.
				Response to Arguments
11.	Applicant's arguments filed on 08/24/2022, with respect to claims 1-20 have been fully considered but they are not deemed to be persuasive. 
In response to applicant’s argument in page 10, applicants argued that the cited references do not teach or suggest an arrangement in which a non-transitory computer readable storage medium comprising instructions which, when executed by a data processing machine, cause the data processing machine to perform operations comprising: mapping training data with inference uses in a machine learning environment, wherein the training data is used for training a machine learning model; detecting, based on one or more policy/parameter thresholds, one or more discrepancies between the training data and the inference uses; classifying the one or more discrepancies as one or more misuses; and creating a misuse index listing the one or more misuses, wherein the misuse index to estimate a severity of the one or more misuses and identify one or more responses to the one or more misuses. Specially the bold limitation of claim 1. 
Examiner disagree and respectfully response that, cited reference Javeh and Wexler alone or in combination teaches all limitations of claim 1 as coted in the office action above and added and bolded limitation as well. Jalveh teaches newly added bolded limitation wherein the misuse index to estimate a severity of the of the one or more misuse and identify one or more response to the one or more misuse in Para [0020], [0025], [0029], [0080], [0083]. Examiner explanation: model 110 is trained to determine or infer or predict user intent with high confidence (i.e. estimating) to correctly or incorrectly infer the user intent (i.e. estimating misuse), Para [0020], line 26-45, and model 110 also can learn the impact or level of importance (i.e. severity of correct or incorrect of misuse) and take appropriate action, Para [0025], [0029] and take and appropriate action (i.e. response), Para [0078], line 12-20, [0080], [0083]). Examiner broadest reasonable interpretation: Para [0053] of applicant’s specification describes the impact of misuse inferences such as error, major misuse, minor misuse, etc. and take appropriate action by recommendation or to stop the misuse. Accordingly, model 110 of Jelveh also teaches after a level of confidence received (i.e. estimating the impact of misuse) an action can be taken (i.e. stop or recommend of misuse).
	Beside Jelveh, Wexler also teaches an inference model to correctly/incorrectly classify the images captured by a wearable apparatus and sometime determine error in image analyzation and classification and provide recommendation such as feedback or an update needed to improve accuracy, Para [0118] - [0121], [0122] - [0123], Fig. 17 A-17C, Para [0131]-[0132], [0143]-[0145]as described in applicant’s present specification in Para [0035], [0051], [0067].
 	Therefore, Jalveh and Waxler alone or in combination teaches the argued limitation and other claimed limitation as claimed.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Note: Examiner is open for discussion if applicant’s representative needs any further clarification. 
					Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167